Citation Nr: 0100613	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  97-24 006A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Whether the veteran is entitled to reimbursement by VA for 
expenses incurred in purchasing drugs and medicines 
prescribed by his private physicians since September 19, 
1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from January 1945 to July 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board or BVA) on appeal from a decision by the VA Medical 
Center (VAMC) in Albany, New York.


REMAND

On a VA Form 1-9, dated in August 1997, the veteran checked a 
box indicating that he wished to "appear personally before 
VA field personnel acting as agents of BVA Board members."  
He was thereafter scheduled to appear at a hearing before VA 
field personnel at the VAMC in Albany; first in September 
1997, and then again in November 1997.  In October 1997, 
after he had been notified of the second hearing date, he 
wrote the VAMC and asked that the November 1997 hearing be 
canceled.  He expressed concern over the lack of impartiality 
of field personnel at the Albany VAMC, and asked that his 
hearing request be forwarded to the RO "for a hearing before 
the traveling section of the BVA Board."

In February 2000, the RO wrote the veteran and asked him to 
indicate whether he still wanted a hearing and, if so, to 
indicate the type of hearing he desired.  The veteran 
responded later that same month, indicating that he wished to 
have a hearing before a traveling member of the Board in 
Albany, New York.  The RO thereafter wrote the veteran and 
explained to him that the Board does not conduct hearings in 
Albany.  The RO noted that, if he wanted to have a hearing 
before the Board, he could (1) attend an in-person hearing at 
the New York RO with a Board member in the same room, (2) 
attend a videoconference hearing at the New York RO with a 
Board member in Washington, D.C., or (3) attend an in-person 
hearing before a member of the Board in Washington, D.C.  The 
RO further noted that the veteran could request a hearing 
before VAMC personnel at the Albany VAMC.  The RO explained 
that, although such a hearing would not constitute a hearing 
before the Board, the transcript of the hearing would be made 
available to the Board and taken into consideration in 
deciding his case on appeal.

In April 2000, the veteran responded to the RO's 
communication, indicating that he found all of the options 
presented him to be unacceptable, and repeating his prior 
request for a hearing before a member of the Board in Albany.  
The RO thereafter conducted a conference call in May 2000, 
during which an attempt was made to explain that the Board 
did not conduct hearings in Albany.  Later that same month, 
the RO sent the veteran a letter notifying him that his 
hearing date with a member of the Board, to be conducted at 
the New York RO, was set for July 12, 2000.  The veteran 
responded by letter dated on July 9, 2000, indicating that he 
was unable to travel to New York for the hearing, due to 
medical difficulties, and repeating his request for a hearing 
before a member of the Board in Albany.  He did not report 
for the July 12, 2000, hearing as scheduled.

It appears from the foregoing that the veteran wishes to have 
a hearing before a member of the Board in Albany, New York.  
Unfortunately, however, as the RO has explained to the 
veteran, the Board does not currently hold hearings in 
Albany.  If he desires a Board hearing, his options are 
limited to (1) attending an in-person hearing at the New York 
RO with a Board member in the same room, (2) attending a 
videoconference hearing at the New York RO with a Board 
member in Washington, D.C., or (3) attending an in-person 
hearing before a member of the Board in Washington, D.C.  He 
may also attend a hearing before VAMC personnel at the Albany 
VAMC.  These are the only options currently available.

It appears that the veteran may not have fully accepted 
and/or understood the RO's explanations as to the options 
available for hearing.  Accordingly, the Board will remand 
the matter for further development.  On remand, the VAMC 
should once again notify the veteran of the available hearing 
options, and give him another opportunity to select from one 
of the options currently available.  38 C.F.R. § 19.9 (2000).

The Board also finds it necessary to remand this case to the 
VAMC for consideration of 38 U.S.C.A. § 1712(d) (West Supp. 
2000) and 38 C.F.R. § 17.96 (2000).  This is true because, 
although those provisions are applicable to the veteran's 
claim, they have not yet been included in any statement of 
the case (SOC) or supplemental SOC (SSOC) provided him.  See 
38 C.F.R. § 19.29(b) (2000) (a SOC must contain a summary of 
the applicable laws and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination).  A remand is required to ensure 
the veteran full procedural due process of law.

For the reasons stated, this case is REMANDED to the VAMC for 
the following actions:

1.  The VAMC should write the veteran 
and once again inform him of the options 
available for a hearing.  He should be 
notified that, if he desires a Board 
hearing, his options are limited to (1) 
attending an in-person hearing at the 
New York RO with a Board member in the 
same room, (2) attending a 
videoconference hearing at the New York 
RO with a Board member in Washington, 
D.C., or (3) attending an in-person 
hearing before a member of the Board in 
Washington, D.C.  He should also be 
notified that he may attend a hearing 
before VAMC personnel at the Albany 
VAMC.  He should be informed that the 
Board does not currently hold hearings 
in Albany, and that if he persists in 
requesting a hearing option that does 
not exist, his request for hearing will 
be treated as though it has been 
withdrawn.  If he requests a hearing 
before VAMC personnel at the Albany 
VAMC, he and his representative should 
be notified of the date and time of the 
hearing.  A transcript of the hearing 
should be associated with the file, and 
the VAMC should complete the development 
sought in paragraphs 2 and 3, below.  If 
he requests a Board hearing at the RO, 
to be conducted in-person or by 
videoconference, the VAMC should 
complete the development sought in 
paragraphs 2 and 3, below, and then 
forward the file to the RO so that 
appropriate arrangements for the hearing 
can be made.  If the veteran requests a 
Board hearing in Washington, D.C., the 
VAMC should complete the development 
sought in paragraphs 2 and 3, below, and 
then have the RO return the file to the 
Board.  The veteran should be given a 
reasonable opportunity to respond to the 
VAMC's communications, and any 
response(s) received should be 
associated with the file.

2.  The VAMC should have an appropriate 
official certify in writing whether, at 
any time since September 19, 1996, the 
veteran has been an approved participant 
in the VAMC's fee basis outpatient care 
program.  The written certification 
should be associated with the file.

3.  After the above development has been 
completed, the VAMC should re-adjudicate 
the veteran's claim.  In so doing, the 
VAMC should consider and apply 
38 U.S.C.A. § 1712(d) and 38 C.F.R. 
§ 17.96.  The VAMC should also give 
consideration to the applicability of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  If the benefit sought is 
denied, a SSOC should be issued.  The 
SSOC should contain, among other things, 
a summary of 38 U.S.C.A. § 1712(d) and 
38 C.F.R. § 17.96, with appropriate 
citations, and a discussion of how this 
law and regulation affect the VAMC's 
determination.

After the requested development has been completed, and the 
veteran and his representative have been given an opportunity 
to respond to the SSOC, the claims folder and associated 
materials should be returned to the Board for further 
appellate review.  No action is required by the veteran until 
he receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


